Citation Nr: 0719212	
Decision Date: 06/26/07    Archive Date: 07/05/07	

DOCKET NO.  05-31 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for myotonic dystrophy, 
claimed as muscle weakness and muscle deterioration, as 
secondary to service-connected residuals of malaria.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VARO in 
Houston, Texas, that denied entitlement to the benefit 
sought.  In an August 2005 communication the veteran 
clarified that he was not claiming service connection for 
disability due to Agent Orange exposure.  Instead, "what I 
was claiming from the beginning was that my weakness, nerve 
damage and lung problems are due to my service-connected 
malaria..."


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence that is 
necessary to substantiate his claim and has made reasonable 
efforts to develop such evidence.

2.  There is no competent evidence showing that the veteran's 
current myotonic dystrophy was caused by or aggravated by his 
service-connected residuals of malaria.


CONCLUSION OF LAW

Service connection for myotonic dystrophy secondary to 
service-connected residuals of malaria is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006) to include 71 Fed. Reg. 52,744-52,747 
(September 7, 2006) (effective October 10, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon a receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA applies to all five elements of a service connection 
claim.  As indicated by the United States Court of Appeals 
for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), those 5 elements are:  (1)  Veteran 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the 
degree of disability; and (5) the effective date of the 
disability.  Upon receipt of an application for service 
connection, therefore, VA is required to review the 
information and evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will help in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.

In this case, the RO has satisfied the mandates of the VCAA.  
Of record is a March 2006 communication to the veteran 
specifically informing him as to how disability ratings and 
effective dates are assigned should service connection be 
granted.  Other communications dated in October 2005 and 
earlier informed him as to what the evidence had to show to 
establish service connection, how he could help, and how VA 
could help him support his claim.  He was also told that it 
was his responsibility to make sure VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Also, he was provided with a VCAA 
letter in March 2005 that preceded the initial rating 
decision on the claim later in June 2005.

The veteran's service medical records and all identified post 
service treatment records have been obtained, and the veteran 
has been provided a VA examination with a medical opinion.  
The veteran has not identified any pertinent evidence that 
remains outstanding.  Further, he and his wife had the 
opportunity to provide testimony on the claim at a 
videoconference hearing with the undersigned in February 
2007.  A transcript of the hearing proceedings is of record 
and has been reviewed.  In view of the foregoing, the Board 
finds VA has satisfied its duty to assist and inform the 
veteran in the development of his claim.

The Board refers to an amendment of 38 C.F.R. § 3.310, which 
became effective October 10, 2006, and provides for the award 
of secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52,744 and 52,747 (September 7, 
2006) (to be codified at 38 C.F.R. § 3.310(b)).  Although the 
RO did not consider this amendment, the veteran will not be 
prejudiced by the Board's consideration of the amendment in 
the first instance because it is codification of 
interpretation of existing law as announced by the Court in 
Allen v. Brown, 7 Vet. App. 439 (1995).





Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, include that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or a result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury and not due to the natural 
progress of a nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52,744-52,747 (September 7, 
2006) (to be codified at 38 C.F.R. § 3.310(b)); Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52,744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a base line level of severity of a nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In order to establish direct service connection for a claimed 
disorder, there must be competent evidence showing:  (1)  The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability. Sheddon v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110 (2002); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).

As to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected 
disabilities.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 
(1999).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.

Background and Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).

The Board notes that as a lay person, the veteran and his 
wife do not qualify to opine on matters requiring medical 
knowledge, such as whether there is a causal relationship of 
any sort between service-connected residuals of malaria and 
myotonic dystrophy.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).

The service medical records are without reference to 
complaints or findings indicative of the presence of myotonic 
dystrophy and it has not been otherwise contended.  Service 
connection is in effect for residuals of malaria.  A 
noncompensable evaluation has been in effect since 1968.  The 
gist of the veteran's contentions is that his current 
myotonic dystrophy is causally related in some way to his 
service-connected residuals of malaria.  A review of the 
medical evidence shows that the veteran has been diagnosed as 
having myotonic dystrophy.  Thus, the first 2 elements of a 
secondary service connection claim, that being current 
disability and service-connected disability, as indicated in 
Wallin, above, are satisfied.

As to the third element, however, that is nexus, there is of 
record no medical evidence that supports a relationship 
between the veteran's service-connected residuals of malaria 
and his myotonic dystrophy.  The only medical professional to 
address this matter was a VA physician who examined the 
veteran in December 2005.  He indicated that "the basis of 
myotonic dystrophy is generally accepted as genetic.  The 
literature regarding environmental triggers is almost 
nonexistent (some data suggesting material imprinting effects 
on severity; no reports of myotonic dystrophy developing in 
connection with malaria, and only a single case report in 
1965 of myotonic dystrophy diagnosed in close proximity to 
drugs such as Chloroquine used to treat malaria).  
Accordingly, the preponderance of evidence does not support 
the hypothesis of an environmental trigger to this disease, 
given the current state of our knowledge."  The examiner also 
noted that early peripheral nerve disease was likely on 
current examination.  He added that he did not believe that 
the peripheral neuropathy arose as a complication of malaria.  
The examiner identified himself as a neurologist.  This 
competent evidence clearly weighs against the claim.  There 
is no opinion to the contrary.

The Board recognizes the veteran's statements and hearing 
testimony to the effect that his service-connected residuals 
of malaria are somehow responsible for his developing 
myotonic dystrophy.  As noted above, the record does not 
show, nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion as to whether his service-connected 
malaria residuals caused or aggravated his myotonic 
dystrophy.  A lay person such as the veteran is not competent 
to opine on medical matters such as diagnoses or etiology of 
medical disorders, and his opinion that any current myotonic 
dystrophy is related to his service-connected residuals of 
malaria is not entitled to any probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The veteran has submitted various medical articles pertaining 
to myotonic dystrophy.  The Board has reviewed these 
articles, but notes that they pertain to myotonic dystrophy 
in general and not to the veteran's specific situation.  
Again, a VA neurologist reviewed the entire record and opined 
that there was no causal relationship between the service-
connected malaria and the development of myotonic dystrophy.  
There is no medical opinion of evidence to the contrary.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for myotonic dystrophy secondary to 
service-connected residuals of malaria.


ORDER

Service connection for myotonic dystrophy secondary to 
service-connected residuals of malaria is denied.


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


